IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


KEITH DAVIS,                                    : No. 46 EM 2016
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
COMMON PLEAS JUDGE SANDY L.V.                   :
BYRD,                                           :
                                                :
                     Respondent                 :


                                          ORDER



PER CURIAM

       AND NOW, this 25th day of May, 2016, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth

v. Ali, 10 A.3d 282 (Pa. 2010) (providing that hybrid representation is not permitted).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist of the caption.